DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with KARL KENNA (45,445) on 4/19/2021.
Claims 2, 4, 8, 10, 14, 16, 19, and 21 are cancelled and claims 1, 7, and 13 are amended as shown below.

1. 	(Currently Amended) A system for providing access to a database, including support for efficient repurposing of connections, comprising:
a computer including a processor, and at least one of an application server or database environment executing thereon;
wherein the system controls creation and use of connection objects in a connection pool that enables software applications to request a connection from the connection pool, and use a provided connection to access a database; and
wherein the system determines a value for a connection wait time period defined by a configurable connection pool property, and dynamically calculates a value for a double-wait time period that is average connection borrow time interval, subject to a maximal value, wherein in response to receiving a request for a connection with the desired attributes,
during the double-wait time period associated with the request, operating in a double-wait mode, including:

if the particular connection with the desired attributes already exists within the connection pool, but is borrowed at the time of the request, then waiting and polling during the double-wait time period that is less than the connection wait time period, for the particular connection with the desired attributes to become available for re-use; and
if the particular connection with the desired attributes does not become available for re-use during the double-wait time period, then upon completion of the double-wait time period associated with the request, reverting to a single-wait mode, including continuing to wait and poll while determining, during a remainder of the connection wait time period, to one of create or repurpose another connection to have the desired attributes.

2.  (Cancelled).
4.  (Cancelled).

7. 	(Currently Amended) A method for providing access to a database, including support for efficient repurposing of connections, comprising:
providing, at a computer including a processor, at least one of an application server or database environment executing thereon, and a connection pool that includes connection objects and that enables software applications to request a connection from the connection pool, and use a provided connection to access a database; 
determining a value for a connection wait time period defined by a configurable connection pool property, and dynamically calculating a value for a double-wait time period that is average connection borrow time interval, subject to a maximal value, wherein in response to receiving a request for a connection with the desired attributes,
during the double-wait time period associated with the request, operating in a double-wait mode, including:
determining if a particular connection with the desired attributes already exists within the connection pool, but is borrowed at time of the request; and
if the particular connection with the desired attributes already exists within the connection pool, but is borrowed at the time of the request, then waiting and polling during the double-wait time period that is less than the connection wait time period, for the particular connection with the desired attributes to become available for re-use; and
if the particular connection with the desired attributes does not become available for re-use during the double-wait time period, then upon completion of the double-wait time period associated with the request, reverting to a single-wait mode, including continuing to wait and poll while determining, during a remainder of the connection wait time period, to one of create or repurpose another connection to have the desired attributes.

8.  (Cancelled).
10.  (Cancelled).

13. 	(Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method comprising:
providing, at a computer including a processor, at least one of an application server or database environment executing thereon, and a connection pool that includes connection objects and that enables software applications to request a connection from the connection pool, and use a provided connection to access a database; 
determining a value for a connection wait time period defined by a configurable connection pool property, and dynamically calculating a value for a double-wait time period that is average connection borrow time interval, subject to a maximal value, wherein in response to receiving a request for a connection with the desired attributes,
during the double-wait time period associated with the request, operating in a double-wait mode, including:
determining if a particular connection with the desired attributes already exists within the connection pool, but is borrowed at time of the request; and
if the particular connection with the desired attributes already exists within the connection pool, but is borrowed at the time of the request, then waiting and polling during the double-wait time period that is less than the connection wait time period, for the particular connection with the desired attributes to become available for re-use; and
if the particular connection with the desired attributes does not become available for re-use during the double-wait time period, then upon completion of the double-wait time period associated with the request, reverting to a single-wait mode, including continuing to wait and poll while determining, during a remainder of the connection wait time period, to one of create or repurpose another connection to have the desired attributes.

14.  (Cancelled).
16.  (Cancelled).
19.  (Cancelled).
21.  (Cancelled).

Rejection under 35 U.S.C. 103
Claims 2, 4, 8, 10, 14, 16, 18, 19, and 21 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejection of claims 1, 3, 5-7, 9, 11-13, 15, 17, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the Examiner amendments above.  Consequently, the rejection of claims 1, 3, 5-7, 9, 11-13, 15, 17, and 20 under 35 U.S.C. 103 is withdrawn.

Objection of Claims for Minor Informalities
Applicant's amendments of claims 1, 7, and 13 to address the minor informalities are acknowledged.  Consequently, the objection to claims 1, 7, and 13 is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 4/26/2021 has been fully considered, initialed, and signed by the Examiner.  All references have been considered except where crossed out.  The crossed out reference is fails to comply with 37 CFR 1.98(a)(3)(i) because Applicant has not provided a concise explanation or translation for the reference, which is not in the English language.  A copy of the signed information disclosure statement is attached to this Office action.

Allowance
Claims 2, 4, 8, 10, 14, 16, 18, 19, and 21 are cancelled.
Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a system and method for managing and repurposing connections in a connection pool to access a database.  The invention relies on a two separate wait times to efficiently determine whether a request should wait for a connection with the desired attributes or go ahead and either create a new connection or repurpose another connection to have desired attributes.  The two separate wait times allow for efficient repurposing of connections.
The first wait time is set by a configurable pool property and the second wait time, which is less than the first wait time, is dynamically calculated so that it is proportional to an average connection borrow time interval.  These two features in combination with the other recited features of the independent claims do not seem to be disclosed or obvious in view of the prior art.  For at least these reasons, Examiner believes the claimed invention is allowable.
The closest prior art are as follows:
de Lavarene et al. (US Patent Pub 2014/0324911) discloses a system and method for multi-tenant environments using connection labeling.
Kasten et al. (US Patent Pub 2008/0250419) discloses a system and method for managing resource connections.
Mordani et al. (US Patent Pub 2015/0207758) discloses a system and method for supporting multi-tenancy in an application server.
The combination of the prior art described does not render the claims, as amended, obvious.  For at least these reasons, claims 1, 3, 5-7, 9, 11-13, 15, 17, and 20 are allowed.
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Konersmann (US Patent 9,501,517) discloses a multi-tenant database system.
Colrain et al. (US Patent Pub 2005/0038801) discloses a system and method for fast reorganization of connections in response to an event.
Kasten et al. (US Patent Pub 2007/0136311) discloses a system and method for reducing connections to a database.
Robison et al. (US Patent Pub 2018/0019922) discloses a system and method for preemptive connection pool adjustments.
Langen et al. (US Patent Pub 2005/0262507) discloses a system and method for an application server with self-tuned threading. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163